Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 7/29/2021 in which Claims 1-7 are pending.
Response to Arguments
2.	Applicant’s arguments, see page 5, filed 7/29/2021, with respect to Claims 1-4 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of Claims 1-4 has been withdrawn. 
3.	Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. Applicant argues that the amended claims recite structure for the claim and the 35 U.S.C. 112f should be rendered moot. Examiner disagrees and maintains the 35 U.S.C. 112f as the claim still uses a non-structural term coupled with functional language without reciting sufficient structure to achieve the function. 
4.	Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. Applicant argues that Nakao fails to disclose a polarity shift register included in a liquid crystal panel where the polarity signal shift register is connected to polarity signal output circuits that sequentially output a polarity signal. Examiner disagrees and points to Nakao’s teaching that when an instruction for writing data to subpixels is issued from the CPU 130, the storage control circuit 1212 is activated, and data is written to subpixels. The storage control circuit 1212 controls the gate line drive circuit...When a mode-specifying signal is input from the CPU 130 to the mode control  Figure 7 illustrates the mode control circuit 1212 of the drive circuit 120 supplies a switch control signal to the display control circuit 1213 comprised of switches used to output polarity signals FRP and xFRP and further, the storage control circuit 1212 of the drive circuit 120 is connected to the gate line drive circuit [polarity signal shift register].
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
6.	Claims 1, 6 recite the limitation " pixel memory circuit" as in Claim 1, "polarity signal output circuit" as in Claim 6, have been interpreted under 35 U.S.C. 112(f), because they use a non-structural term "circuit" coupled with functional language, e.g., “store”, "output",  without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. The word "circuit" is not recognized as the name of a structure for configuring, and it is simply a substitute for "means for" coupled with functional language. 

 If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124973 to Nakao et al (“Nakao”) in view of U.S. Patent Publication 2011/0199404 to Umezaki et al (“Umezaki”). 
As to Claim 1, Nakao teaches a liquid crystal display device comprising: a liquid crystal panel including a pixel with a pixel memory circuit configured to store a video signal (a drive circuit for a display device includes a plurality of pixels. Each of the pixels includes a memory, and a display element driven based on output data of the memory, see Abstract; each subpixel PX comprising a memory, see ¶ 0053; Fig. 2A), and 
a plurality of polarity signal output circuits controlled by a polarity control signal and configured to supply a polarity signal to the pixel (the mode control circuit 1211 controls the display control circuit 1213. The mode control circuit  the display control circuit 1213 comprises switches SWa, SWb, SWc and SWd [plurality of polarity signal output circuits], see ¶ 0066; The output terminals of switches SWa and SWb [polarity signal output circuits] are connected to the first signal line Poa in common. Its output signal is used as the first signal (a display signal or a non-display signal) xFRP [polarity control signal]. The output terminals of switches SWc and SWd [polarity signal output circuits] are connected to the second signal line Pob in common. Its output signal is used as the second signal (a non-display signal or a display signal) FRP, see ¶ 0068; signal xFRP supplied to the first drive line is an AC signal which changes in a polarity direction (in other words, a phase or a potential direction) opposite to the common signal VCOM. Signal FRP supplied to the second drive line is an AC signal which changes in the same polarity direction (in other words, the same phase or the same potential direction) as the common signal VCOM, see ¶ 0070; both signal xFRP supplied to the first drive line and signal FRP supplied to the second drive line are AC signals which change in a polarity direction (in other words, a phase or a potential direction) opposite to the common signal VCOM. Thus, display potential is applied to the display elements, e.g. pixels, see ¶ 0072; Figs. 7 & 8), 
a polarity signal shift register connected to the polarity signal output circuits (when an instruction for writing data to subpixels is issued from the CPU 130, the storage control circuit 1212 is activated, and data is written to subpixels. The storage control circuit 1212 controls the gate line drive circuit...When a  Figure 7 illustrates the mode control circuit 1212 of the drive circuit 120 supplies a switch control signal to the display control circuit 1213 comprised of switches used to output polarity signals FRP and xFRP and further, the storage control circuit 1212 of the drive circuit 120 is connected to the gate line drive circuit [polarity signal shift register]) and 
a controller configured to supply the polarity control signal to the polarity signal shift register (the drive circuit 120 comprises, for example, the mode control circuit 1211 which controls the display mode of the display panel PNL, a storage control circuit 1212 which stores data in the memory of each subpixel PX, and a display control circuit 1213 which provides a display element with a display signal or a non-display signal used by the display element to obtain display based on the data stored in the memory, see ¶ 0052; the mode control  wherein 
the pixel memory circuit having an inverter circuit stores one bit of a data signal (In the subpixel PX, an end of switch SW0 is connected to the signal line S. The other end of switch SW0 is connected to memory M0. Memory M0 comprises, for example, inverters IN1 and IN2. Inverters IN1 and IN2 are connected in parallel in opposite directions. The input terminal of inverter IN1 (the output terminal of inverter IN2) is connected to the control terminal of switch SW1. The output terminal of inverter IN1 (the input terminal of inverter IN2) is connected to the control terminal of switch SW2, see ¶ 0053; Fig. 2A), 
each of the polarity signal output circuits sequentially outputs a polarity signal of polarity corresponding to the polarity control signal supplied by the controller (The display control circuit 1213 [controller] comprises switches SWa, SWb, SWc and SWd, see ¶ 0066; When the display device is in the first display state, switches SWa, SWb, SWc and SWd are off, on, on and off, respectively. At this time, signal xFRP supplied to the first drive line is an AC signal which changes in a polarity direction (in other words, a phase or a potential direction) , and 
Nakao does not expressly disclose the controller outputs the polarity signal and a clock signal to drive each of the polarity signal output circuit to the liquid crystal panel in a predetermined period of time.
However, the display control circuit 1213 comprises switches SWa, SWb, SWc and SWd, see ¶ 0066; the output terminals of switches SWa and SWb [polarity signal output circuits] are connected to the first signal line Poa in  in the display device, the mode control circuit sets…a display period [clock signal] in which the gate circuit selectively supplies the first signal or the second signal to the pixel electrode in accordance with the digital signal stored in the memory. The mode control circuit switches the voltage waveform of the first or second signal to another voltage waveform and sets the second display state in the display period, see ¶ 0084; Figure 7 illustrates that the drive circuit 120 outputs the first signal xFRP and second signal FRP. Figure 9 illustrates periods where the FRP and xFRP output to switch the polarity of the signals.  Examiner construes Figure 9 as the clock signals for FRP and xFRP and that the display states defined by the signals FRP and xFRP may be set using an internal counter.

Nakao does not explicitly disclose the controller is electrically connected to the liquid crystal panel via a flexible circuit board.
Umezaki teaches the controller is electrically connected to the liquid crystal panel via a flexible circuit board (TFT substrate 2600 and a counter substrate 2601 are fixed to each other with a sealant 2602. A pixel portion 2603 including a TFT and the like, a display element 2604 including a liquid crystal layer, and a coloring layer 2605 are provided between the substrates so that a display region is formed…A circuit board 2612 is connected to a wiring circuit portion 2608 of the TFT substrate 2600 [liquid crystal panel] by a flexible wiring board 2609 [flexible circuit board] and includes an external circuit such as a control circuit [controller] or a power source circuit (see ¶ 0166; Fig. 11).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakao with Umezaki to teach the controller is electrically connected to the liquid crystal panel via a flexible circuit board. The suggestion/motivation would have been in order to manufacture a liquid crystal display device (see ¶ 0168; Fig. 11).
 wherein the pixel includes a pixel electrode, common electrode opposed to the pixel electrode, and a liquid crystal component disposed between the pixel electrode and the common electrode (the common electrode CE may produce an electric field for driving the liquid crystal layer between the common electrode CE and each pixel electrode PE, see ¶ 0049), and the polarity signal is a signal to supply a voltage to the pixel electrode where the voltage has a reverse polarity with respect to a voltage applied to the common electrode (change of the difference in potential between the pixel electrode PE and the common electrode CE in the above subpixel PX…the first signal xFRP is supplied to the pixel electrode PE, and the common signal VCOM is supplied to the common electrode CE… the relationship of antiphase is established between the first signal xFRP and the common signal VCOM [voltage of pixel electrode at reverse polarity to voltage of common electrode], see ¶ 0056; Fig. 4).  
12.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124973 to Nakao et al (“Nakao”) in view of U.S. Patent Publication 2011/0199404 to Umezaki et al (“Umezaki”) in further view of U.S. Patent Publication 2018/0357975 to Sone et al (“Sone”).
As to Claim 2, depending from Claim 1, Nakao and Umezaki do not expressly disclose wherein, after outputting the clock signals of the same number as the polarity signal output circuits during the period of time, the controller stops the output of the clock signal until a next predetermined period of time. Sone teaches wherein, after outputting the clock signals of the same number as the polarity signal output circuits during the period of time, the controller stops the output of the clock signal until a next predetermined period of time (in transition to a drive period immediately following a pause period consisting of three consecutive pause frames [period of time], the liquid crystal display device 1 performs normal drive using three consecutive operating frames [next predetermined period of time] during which the polarity of image data DV is inverted, as shown in FIG. 5, see ¶ 0121).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakao and Umezaki with Sone to teach wherein, after outputting the clock signals of the same number as the polarity signal output circuits during the period of time, the controller stops the output of the clock signal until a next predetermined period of time. The suggestion/motivation would have been in order to make less flicker perceived in transition from a pause period to a drive period by suppressing image luminance from changing (see Abstract).
As to Claim 3, depending from Claim 2, Sone teaches wherein a break time to stop the output of the clock signal is greater than T/n where n is the number of outputting the clock signals during the predetermined period of time and T is a length of the predetermined period of time (in transition to a drive period immediately following a pause period [break time] consisting of three consecutive pause frames, the liquid crystal display device 1 performs normal drive using three consecutive operating frames, e.g. n, during which the polarity of image data DV is inverted, as shown in FIG. 5, see ¶ 0121. Examiner .
13.	Claims 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124973 to Nakao et al (“Nakao”) in view of U.S. Patent Publication 2011/0199404 to Umezaki et al (“Umezaki”) in further view of U.S. Patent Publication 2015/0138259 to Nakayama et al (“Nakayama”).
As to Claim 4, depending from Claim 1, Nakao and Umezaki do not expressly disclose wherein the predetermined period of time is less than a period of time in which the liquid crystal panel is deteriorated because of application of direct current thereto. Nakayama teaches wherein the certain period of time is less than a period of time in which the liquid crystal panel is deteriorated because of application of direct current thereto (the drive controller 11 fixes the logic level of the polarity switching signal POL for a display period of, for example, 2 frames [certain period of time] so as to omit one polarity reversal operation… as long as the period is short enough for the display unit 20 to prevent ghosting of images, the polarity of the pixel drive voltages may be fixed for a predetermined display period of 3 or more frames [period of time in which liquid crystal is deteoriated], see ¶ 0035; When the video data signal of one frame matches or substantially coincides with the video data signal of another frame which is directly succeeding to the particular one frame in time sequence, the drive controller stops supply of the pixel data sequence signals to the data driver so as to achieve reduction in power consumption, see ¶ 0039).
predetermined period of time is less than a period of time in which the liquid crystal panel is deteriorated because of application of direct current thereto. The suggestion/motivation would have been in order to prevent ghosting of images (see ¶ 0034).
As to Claim 6, depending from Claim 1, Nakao and Umezaki do not expressly disclose wherein the liquid crystal panel includes a first mode by which an image is displayed using a video signal continuously supplied from the controller, and a second mode by which an image is displayed using a video signal stored in the pixel memory circuit, and wherein the controller includes a video signal control circuit and a microcomputer configured to control the video signal output circuit, the video signal control circuit converts the video signal from the external device into the video signal corresponding to the display device, and outputs to the liquid crystal display panel, and wherein the video signal output circuit outputs the polarity control signal in the first mode, and the microcomputer outputs the polarity control signal in the second mode.  Nakayama teaches wherein the liquid crystal panel includes a first mode by which an image is displayed using a video signal continuously supplied from the controller (during the data scanning period SP in each of the frame display periods in the display unit 20, scanning pulses in synchronization with the respective strobe pulses SB1 to SBm are sequentially applied to the scan lines S1 to Sm in an alternative way. As a result, a picture corresponding to the pixel drive voltages G1 to Gn is , and 
a second mode by which an image is displayed using a video signal stored in the pixel memory circuit (However, the polarity of the pixel drive voltages may be reversed in each display period of 2 frames or more, i.e., in each display period of N frames (N is an integer). In this case, in the still image drive mode [second mode], the polarity of the pixel drive voltages is fixed for a display period of K frames…polarity of the pixel drive voltages of one frame is uniformly switched from positive polarity to negative polarity or from negative polarity to positive polarity. However, the configuration of switching the polarity is not limited thereto. For example, the output buffer 136 may set the polarity of pixel drive voltages G1 to Gn, which correspond to odd-numbered horizontal scan lines S, to be positive (or negative) and set the polarity of pixel drive voltages G1 to Gn, which correspond to even-numbered horizontal scan lines S, to be negative (or positive) and reverse the set polarity in response to the polarity switch signal POL, see ¶ 0036-0037), and 
wherein the controller includes a video signal control circuit and a microcomputer configured to control the video signal output circuit, the video signal control circuit converts the video signal from the external device into the video signal corresponding to the display device, and outputs to the liquid crystal display panel (video memory 10 stores video data signals provided by various application software (hereinafter referred to as AP) or video data signals received with a television tuner [external device] and the like…the video memory 10 [video signal control circuit] reads out the stored video data signals, and supplies the data to the drive controller 11 as a video data signal VD…the drive controller 11 generates a sequence (line) of pixel data PD [video signal corresponding to the display device] on the basis of the video data signal VD read out from the video memory 10 [video signal control circuit]…Based on the video data signal VD, the drive controller 11 generates vertical sync signals FS that are synchronized with the frame of each image, see ¶ 0018-0019; the drive controller 11 [video signal output circuit] includes a frame matching determination unit 11a [microcomputer] that determines whether video data of one frame is identical to video data of another frame which is directly succeeding to the particular one frame in time sequence on the basis of the video data signal VD, see ¶ 0021; When the frame matching determination unit 11a determines that a video data of one frame matches or substantially coincides with the video data of another frame which is directly succeeding to the particular one frame in time sequence, in other words, when pictures represented by the video data signal VD are still images, the drive controller 11 [video signal output circuit] performs drive control in accordance with the following still image drive mode, see ¶ 0032), and 
and wherein the video signal output circuit outputs the polarity control signal in the first mode (the drive controller 11 [video signal output circuit] also generates a polarity switching signal POL which switches the polarity of pixel drive voltages applied to the display unit 20, from positive polarity to negative polarity, see ¶ 0021; the output buffer 136 switches the polarity of the respective pixel drive voltages V1 to Vn from positive polarity to negative polarity or from negative polarity to positive polarity at an edge timing of the polarity switching signal POL supplied from the drive controller 11, see ¶ 0029), and 
the microcomputer outputs the polarity control signal in the second mode (the drive controller 11 also generates a polarity switching signal POL [polarity control signal] which switches the polarity of pixel drive voltages applied to the display unit 20, from positive polarity to negative polarity, see ¶ 0021; When the frame matching determination unit 11a [microcomputer] determines that a video data of one frame matches or substantially coincides with the video data of another frame which is directly succeeding to the particular one frame in time sequence, in other words, when pictures represented by the video data signal VD are still images, the drive controller 11 performs drive control in accordance with the following still image drive mode [second mode], see ¶ 0032).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakao and Umezaki with Nakayama to teach wherein the liquid crystal panel includes a first mode by which an image is displayed using a video signal continuously supplied from the controller, and a second mode by which an image is displayed using a video 
As to Claim 7, depending from Claim 6, Nakayama teaches wherein the first mode is a mode applied to a display of a moving image, and the second mode is a mode applied to a display of still image (in order to prevent the ghosting of images, an embodiment illustrated in FIG. 5 is configured to reverse the polarity of the pixel drive voltages G1 to Gn in each frame both in the moving image drive mode and the still image drive mode, see ¶ 0034).  
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694  



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694